Citation Nr: 1613852	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  08-19 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as due to in-service exposure to Agent Orange or as secondary to a service-connected disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, followed by periods of service with the Army National Guard from February 1974 to February 1977 and from August 1978 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In an April 2014 decision, the Board denied service connection for hypertension; the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, following a Court Order vacating and remanding the Board's decision, the Board remanded the claim to the RO for further development.  Although the Board finds that the RO substantially complied with the remand directives and obtained an addendum medical opinion, the opinion itself does not fully address the questions posed in the remand.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2007, the Veteran filed a claim for service connection for high blood pressure.  It is his contention that his current diagnosis of hypertension is related to  exposure to Agent Orange while serving in Vietnam on active duty, had onset during a qualifying period of service with the Army National Guard, or, that the condition was caused by or is being aggravated by one of his service-connected disabilities.
Certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  In this case, the Veteran served in Vietnam during his period of service and thus, exposure to Agent Orange is conceded.

Diseases presumed to be associated with Agent Orange are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with herbicide exposure if there is a positive statistical association shown by analysis of medical and scientific evidence.  An association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b).

The NAS published its initial findings in 1993, and then, beginning in 1996, has published biennial reviews.  After reviewing the NAS findings and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined not to be associated with exposure to herbicide agents on several occasions, most recently in August 2012.  See 77 Fed. Reg. 47924, 47926 (August 10, 2012).  At that time, the question of whether the available evidence was sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides was addressed.  The VA Secretary found that the credible evidence against an association between herbicide exposure and hypertension outweighed the credible evidence for such an association.  Consequently, it was determined that a positive association did not exist between hypertension and exposure to Agent Orange.  Id. at 47927.
Under the law as it now stands, a presumption of service connection based on the Veteran's exposure to Agent Orange cannot be granted in this case.  However, in addition to the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Also relevant in this case is that service connection can be established if the evidence demonstrates that the Veteran was disabled from disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA or he was disabled from an injury (but not disease) incurred or aggravated during a period of inactive duty for training (INACDUTRA).  See 38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).  This is important in this case given evidence that elevated blood pressure began in the 1980s during a time the Veteran was serving with the Army National Guard.

Also relevant is 38 C.F.R. § 3.310(a).  Under this section, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Here, the Veteran is service connected for diabetes, bilateral hearing loss, tinnitus and posttraumatic stress disorder (PTSD).

The Veteran's service treatment records (STRs) from his period of active duty do not show a diagnosis of hypertension or any elevated blood pressure readings.  There was no indication of high blood pressure on periodic examinations dated in 1974 or 1978 during the Veteran's period serving with the National Guard.  In an April 1979 record, the Veteran's blood pressure was slightly elevated at 120/90.  On a September 1982 retention examination, blood pressure was noted to be 120/88, although the accompanying Report of Medical History indicated the Veteran was in good health and not taking any medications.  A record dated in February 1984 showed an isolated reading of 152/98 and it was indicated the Veteran complained of 3 days of body aches that started prior to reserve duty.  A diagnosis of hypertension appears in a February 1989 periodic examination report.  A STR dated in March 1989 noted a 3 year history of high blood pressure and that the Veteran was taking medications to control his hypertension.

In May 2007, the Veteran underwent a VA examination.  Hypertension was diagnosed and it was noted that the Veteran had been on medication since his diagnosis in the 1980s.  A diagnosis of diabetes mellitus, type II (diabetes) was also identified.  The Veteran indicated that while training with the National Guard in Panama he began having episodes of dizziness and was transferred to the hospital for treatment.  As to whether the Veteran's hypertension was related to his service-connected diabetes, the examiner opined that it was less likely than not because the diagnosis of hypertension predated the diagnosis for diabetes by more than a decade.

In June 2012, the Board remanded the claim noting that the May 2007 VA examiner did not offer an opinion regarding whether the Veteran's diagnosed hypertension had its onset during a period of ACDUTRA, or as a result of exposure to Agent Orange in Vietnam.  An additional VA medical opinion was ordered.

A medical opinion provided in June 2012 noted a diagnosis of hypertension in the 1980s after the Veteran's period of active duty.  An addendum provided in May 2013 did not find an association between the Veteran's hypertension and exposure to Agent Orange given that hypertension is not a disease on the list of those considered presumptively linked to herbicide exposure.

In April 2014, the Board denied the claim finding no nexus between an in-service injury, specifically exposure to herbicides, and hypertension.  The Board also found that there was no objective evidence of an initial onset of hypertension during a period of ACDUTRA and that the claim that a 1987 or 1988 incident in Panama during ACDUTRA represented the onset of hypertension were contradicted by the Veteran's initial report of a 1980 onset of hypertension in his January 2007 claim.

Following denial by the Board, representatives for VA and the Veteran filed a Joint Motion for Remand (JMR) and agreed that vacatur and remand of the Board's decision was warranted because the Board erred in relying on the May 2007 and May 2013 medical opinions.  The parties found that the rationale regarding whether the Veteran's hypertension was aggravated by his diabetes was inadequate in the May 2007 examination report.  Regarding the May 2013 opinion, the parties agreed the examiner did not provide sufficient rationale for his opinion that the Veteran's hypertension was not related to his conceded in-service Agent Orange exposure given that direct service connection is not precluded for conditions that are not on the presumptive list of disabilities related to Agent Orange.  The Court agreed and the decision was vacated.

In the Board's October 2015 remand following the JMR, it was requested that an examiner opine as to whether hypertension was at least as likely as not caused or aggravated by exposure to herbicides in Vietnam.  The Board noted that "[a]lthough not subject to presumptive service connection, the Veteran may still show an actual relationship, and the National Academy of Sciences (NAS) in 2006 upgraded the possibility of a link between hypertension and herbicides from 'inadequate or insufficient evidence' to 'limited or suggested evidence of an association.'"  In addition, the Board asked for another opinion as to both causation and aggravation regarding the Veteran's service-connected diabetes.  Finally, the Board sought discussion of the Veteran's "allegations of an incident in 1987 to 1988, as well as elevated blood pressure readings from as early as 1979 and his prior statements regarding high blood pressure in 1980, in discussing the onset of the disease."  

In November 2015, a nurse practitioner provided the requested opinions.  As to whether the Veteran had a diagnosis of hypertension that was at least as likely as not incurred in or caused during service, she opined that it was less likely than not, stating:
Veteran's active duty ranged from 1967 to 1969, Veteran was diagnosed with [hypertension] in the 80's.  Therefore it is less likely than not (less than 50 percent probability) that his [hypertension] incurred during the service.  Allegations of elevated blood pressure as early as 1979, 1980, 1987 to 1988 are years after separation from active duty therefore, it is less likely that his hypertension is caused by his military service duties.

As to whether the Veteran's hypertension was due to exposure to herbicides in service, the examiner opined:

Veteran's [h]ypertension was not causes [sic] and was not aggravated by herbicides in Vietnam.  According to the literature, [h]ypertension is not a presumptive measure caused by the Vietnam error.  

She went on to note the diseases that are entitled to the presumption of service connection.  No discussion was included regarding actual causation and whether it the onset of high blood pressure in the 1980s, in the Veteran's specific case, was at least as likely as not due to conceded exposure to Agent Orange.  See Stefl, supra, 21 Vet. App. 120; Combee, supra, 34 F.3d 1039.

As to whether the Veteran's hypertension was caused by or aggravated by this diabetes, the examiner stated:

Veteran reports being diagnosed with [hypertension] in the 80's and was diagnosed with diabetes at least 10 years after being diagnosed with [hypertension].  Veteran has not taken any diabetes medications since 2012 therefore, it is less likely that his high blood pressure was caused or aggravated by his diabetes.

Based on the foregoing, the Board now finds that the November 2015 opinion did not adequately address a possible direct relationship between exposure to Agent Orange and the development of hypertension in this Veteran's case.  In addition, the Board notes the recent Appellate Brief submitted by the Veteran's representative in March 2016 alleging a possible connection between hypertension and the Veteran's service-connected PTSD.

In order to give the Veteran every opportunity to and to ensure VA's duty to assist is satisfied, the Board will remand the claim for compliance with the October 2015 remand directives and to obtain an opinion regarding whether it is at least as likely as not that the Veteran's hypertension is caused by or aggravated by his service-connected PTSD.  Given the complexity of this issue, the opinion should be obtained from a physician.

Accordingly, the case is REMANDED for the following action:

1. Provide access to the electronic claims file to a physician for an addendum opinion.  If the physician determines that examination of the Veteran is necessary before offering an opinion, an examination should be scheduled.  

After review of the claims folder and all the medical and lay evidence therein, the examiner should opine as to the following:

(a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension is the result of a disease or injury incurred during his military service, including exposure to herbicides such as Agent Orange.

This opinion should focus on whether, in this Veteran's particular case, there is a relationship between conceded exposure to Agent Orange in Vietnam and this Veteran's development of hypertension in the 1980s.  It is understood that hypertension is not on the list of diseases considered presumptively caused by exposure to Agent Orange.  This opinion seeks a discussion as to direct causation.

(b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was (i) caused by or (ii) aggravated by his service-connected diabetes mellitus.  If the diabetes mellitus aggravated, contributed to or accelerated the severity of the Veteran's hypertension, the reviewer must state to what extent the disability did so.

(c) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was (i) caused by or (ii) aggravated by his service-connected PTSD.  If the PTSD aggravated, contributed to or accelerated the severity of the Veteran's hypertension, the reviewer must state to what extent the disability did so.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, furnish the Veteran and his representative with a supplemental statement of the case and provide the Veteran with an opportunity to respond in accordance with applicable statutes and regulations. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



